Citation Nr: 1533720	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left knee disability, claimed as secondary to service-connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from January 1987 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, aside from a July 2015 Written Brief Presentation from the Veteran's representative, the Veteran's VBMS file does not contain any additional relevant documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159(c) (2014).

Regarding service connection for a left knee disability, the Veteran claims such is secondary to the service-connected right knee disability.  

The Board notes that secondary service connection can be established by evidence demonstrating the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).
The Veteran was afforded a VA examination in June 2010.  The examiner diagnosed left knee strain with meniscal degeneration and osteoarthritis.  The examiner essentially noted that the Veteran's left knee disability was not related to his service-connected right knee disability as the left knee disability had improved.  

Although the VA examiner noted that the Veteran's left knee disability was not a result of his service-connected right knee disability, the examiner did not offer an opinion regarding whether the Veteran's service-connected right knee disability aggravates his left knee osteoarthritis. 

The Board finds that the examination is inadequate because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the right knee. 38 C.F.R. § 3.310 (2014).  The Court held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the left knee disability is caused by or aggravated by his service-connected right knee disability.  Therefore, this medical opinion is essential to the Veteran's claim.

Regarding the Veteran's increased rating claim, a review of the record shows that the last VA examination was conducted in June 2010, more than five years ago. Since that time, the Veteran has not been afforded another comprehensive examination to evaluate the severity of his service-connected right knee disability, and there is no recent medical evidence of record since that examination which reflects the severity of his disability.  The Board notes that the Veteran indicated in a January 2012 statement that his knee problem had worsened in that he is no longer able to walk without a very pronounced limp and that he struggles with daily pain.  The Veteran also stated that he was briefly seen by physical therapy at the Buffalo VA Hospital in December 2011, and in January 2012 the physician recommended a knee brace for support and to help reduce knee pain.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran asserted that his condition causes a great deal of pain and affects his gait.  

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to increased rating for right knee disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities on appeal.  Thereafter, such records should be obtained for consideration in his appeal. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records, to include VA physical therapy records, relevant to the Veteran's bilateral knees dated from December 2010 to the present.

3.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed left knee arthritis.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left knee arthritis was incurred during his period of active duty?

(b) Is it at least as likely as not that the Veteran's currently diagnosed left knee arthritis is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-right knee disability? 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his left knee disability. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  The examiner should also address the current level of severity of the Veteran's service-connected right knee disability.  The examiner is to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's right knee disability, including limitation of motion and instability. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions must be considered and discussed when formulating an opinion.
5.  After completing the above actions, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




